Election/Restrictions
	Upon review of the previous restriction requirement by another Examiner and after a review of the application file, the present Examiner determined that the previous restriction did not take into account the numerous patentably distinct species present in the disclosure.  For this reason, the present restriction requirement includes both the previously mailed restriction requirement along with a new requirement drawn to the species found in the disclosure.  In light of this further requirement, it is the prerogative of the Applicant to select a different invention I to V from the restriction requirement mailed December 13, 2021 and then to address the species restriction found herein.
	The restriction requirement mailed December 13, 2021 is hereby incorporated into this Office action.

Species Restriction
This application contains claims directed to the following patentably distinct species
Species Set 1 (fiber types)
	Select one of Figures 5, 6, 7, or 82A for prosecution.

Species Set 2 (weave patterns)
	Species 2A: Fig 8-9 
	Species 2B: Fig 10 
	Species 2C: Fig 11 
	Species 2D: Fig 12 
	Species 2E: Fig 13 

	Species 2G: Fig 15 
	Species 2H: Fig 16 
	Species 2I: Fig 17 
	Species 2J: Fig 18
	Species 2K: Fig 19
	Species 2L: Figure 79
	Species 2M: Figure 81
	Species 2N: Figure 82B
	Species 2O: Figure 83;
	Species 2P: Figure 84.

Species Set 3 (coated fabrics)
	Select one of Figures 20, 21, 22, or 24 for prosecution

Species Set 4 (leaflet structures)
	Select one figure of Figures 23A-23C, 28-45, 47-67B, 70-78, 80 or 85 for prosecution.

Species Set 5 (indicia)
	Select one or Figures 44A to 44C for prosecution.


Species Set 6 (medical devices)
	Select one or Figures 1A-1C, 27A, 27B, 34A, 35A, 45A, 45B, or 46A-46B for prosecution.

	The species are independent or distinct because each of the claims to such species recite the mutually exclusive characteristics of such species. For the species in which no claims are present, the complete examination of the application would require a distinct search for each of the non-claimed, but nonetheless disclosed species. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is held to be generic to all species.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	(a)    the inventions have acquired a separate status in the art in view of their different classification (e.g. coated vs uncoated materials are classified differently; different weave patterns are classified differently);
	(b)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  Additionally, searching for each of the above species would be burdensome because each species has distinct structural features that must be separately searched. For 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, from each species set, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774